Citation Nr: 0729866	
Decision Date: 09/21/07    Archive Date: 10/01/07

DOCKET NO.  05-41 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a right ankle injury.


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from June 2003 to January 2004.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision of the Oakland, 
California Regional Office (RO), which granted service 
connection for residuals of a right ankle injury and assigned 
a 10 percent disability rating.


FINDING OF FACT

The veteran's right ankle disability is productive of no more 
than moderate impairment.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for residuals of a right ankle disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Code 5271 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks an initial evaluation in excess of 10 
percent for her right ankle, which she fractured in service.  
She now reports a history of pain and stiffness.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
determining the level of current impairment, it is essential 
that the disability be considered in the context of the 
entire recorded history.  38 C.F.R. § 4.1.  

As regards to the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight- 
bearing are related considerations.  38 C.F.R. § 4.45 (2007).  
Painful, unstable, or malaligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2007).

As previously noted, by rating decision dated in June 2004, 
the RO granted service connection for residuals of a right 
ankle injury and rated the disability as 10 percent 
disabling, effective from January 8, 2004.  The veteran's 
disability was evaluated under Diagnostic Code (DC) 5271.  
For the ankle, DC 5271 provides for a 10 percent rating for 
moderate limitation of the motion and a 20 percent rating for 
marked limitation of motion.  See 38 C.F.R. § 4.71a, DC 5271.

Normal range of dorsiflexion is from 0 to 20 degrees and 
normal plantar flexion is from 0 to 45 degrees.  38 C.F.R. § 
4.71, Plate II (2007).

Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.

In this case, a review of the record reveals that since 
service connection has been in effect, the veteran's 
residuals of a right ankle disability have not been 
productive of marked impairment.  Rather, the disability has 
been productive of no more than moderate impairment.

Indeed the service medical records show that the veteran 
injured her right ankle during a basic training exercise in 
July 2003.  She was taken to a military hospital where she 
was diagnosed with a bi-malleolar fracture.  The veteran then 
underwent surgery, which included an open reduction and 
internal fixation of her right ankle.  A metallic plate and 
screws were permanently placed within her ankle as part of 
this operation.  The veteran was ultimately discharged from 
the military by reason of medical disability.  

Nonetheless, the veteran's VA examination findings recorded 
in May 2004 and March 2007 fail to show marked impairment of 
the right ankle.  On VA examination in May 2004, the veteran 
reported that she had stiffness in the lateral aspect of her 
ankle on a daily basis, especially in the mornings.  
Sometimes, she had flare-ups of pain, too.  These usually 
occurred at night, after the veteran had been on her feet 
continuously during the day.  The veteran rated the pain 
generated by these flare-ups as a five out of ten.  These 
flare-ups lasted for one hour.  The veteran also reported 
that she could stand for one hour before she had some 
stiffness and could walk for one mile.  The veteran 
reportedly did not do any running, had pain with squatting, 
and even though she could sit for approximately two hours, 
she had stiffness in her ankle when she stood.  She also 
stated that she could lift twenty pounds.  

On physical examination, however, her objective findings were 
demonstrative of no more than moderate impairment.  Although 
the examiner reported that the veteran has an 8-centimeter 
healed scar located on the lateral side of her ankle, the 
scar was nontender and superficial.  There was no edema, 
inflammation, or keloid formation of the scar, and it was 
nontender to palpation, without erythema, warmth, or 
effusion.  Moreover, the veteran's range of motion tests 
showed dorsiflexion to 20 degrees, plantar flexion to "60 
degrees," eversion to 20 degrees, and inversion to 30 
degrees.  Speed and coordination were 5/5, and strength of 
the lower extremity was normal.  

The veteran's second examination in March 2007 was also found 
to be "unremarkable, without any pain or limitations with 
examination."  Although range of motion tests show 
dorsiflexion to 11 degrees with plantar flexion to 35 
degrees, both actively and passively, it was reported that 
inversion and eversion were symmetrical and that performing 
range of motion tests did not cause pain.  The examiner also 
noted that the veteran performed toe-walk, heel-walk, and 
tandem-walk, without difficulty, and she has a stable ankle 
joint with a negative tilt and a negative anterior drawer 
test.  Additionally, after three repetitions of plantar 
flexion and dorsiflexion of the right ankle, there was no 
decrease in range of motion due to pain, fatigue, weakness, 
or lack of endurance.  

Based on the foregoing, the Board finds that the veteran only 
has moderate limitation of motion of her ankle.  The medical 
findings discussed above, do not show that the veteran has 
marked limitation of motion in her right ankle so as to 
warrant the assignment of an increased rating.

The Board has also considered whether this case presents 
other evidence that would support a higher rating on the 
basis of functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . .  in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements"), 4.45, 4.59 (2007); DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  Functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of a claimant.  38 C.F.R. § 4.40; accord 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Additionally, 
"[w]eakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled."  38 C.F.R. § 4.40.  The Board observes 
that 38 C.F.R. § 4.40 does not require a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997). 

The Board acknowledges the veteran's contention that her 
right ankle has retained metallic fragments, and that her 
injury has limited her ability to perform sports such as 
running and otherwise maintain her physical fitness.  
However, such functional impairment is already contemplated 
in the currently assigned 10 percent rating, and the 
assignment of a higher rating is not supported by the 
competent, credible medical evidence.  Neither VA examination 
report showed a loss of motion due to pain which would 
require an increased rating under DeLuca.  In fact, the May 
2004 examiner reported that there was no change in range of 
motion.  Further, the March 2007 examination determined that 
there was no evidence that the veteran's range of motion in 
her ankle became limited due to pain, fatigue, weakness, or 
lack of endurance.  The examiner also found no change in the 
position of the hardware and that the fracture was well 
healed.  Thus, the evidence weighs against the veteran's 
claim in this regard.  See DeLuca, supra.

The Board has also considered the applicability of other 
diagnostic codes.  The evidence of record does not support a 
rating in excess of 10 percent under any of the diagnostic 
codes pertaining to ankle disabilities.  There is no 
ankylosis, malunion, or other defect of the right ankle so as 
to warrant the assignment of a higher rating.  There are no 
osteoarthritic changes of the ankle either.  In fact, the 
examiner in March 2007 stated that there is no radiographic 
evidence of a fracture present, suggesting that the fracture 
is well healed, and that there was no evidence of joint space 
narrowing or osteoarthritic change of the ankle joint.  See 
generally 38 C.F.R. § 4.71a, DCs 5003, 5270, 5272, 5273 
(2007).  

It is also noted that a separate rating under the provisions 
of 38 C.F.R. § 4.118, Schedule of ratings - skin, is not 
warranted.  Although the examiner reported that the veteran 
has an 8-centimeter scar located on the lateral side of her 
ankle, the examiner described the scar as healed, nontender 
and superficial, without any evidence of edema, inflammation, 
keloid formation, erythema, warmth, or effusion.  

In this case, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim of entitlement to 
an initial rating in excess of 10 percent for her right ankle 
injuries.  

Additionally, the evidence does not reflect that the 
veteran's right ankle injury has caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned evaluation), or necessitated any frequent 
periods of hospitalization, such that application of the 
regular scheduler standards is rendered impracticable.  An 
assignment for an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) (2007) is not warranted.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in her possession that pertains to the claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The Board concludes that the veteran has been afforded proper 
notice under the VCAA.  The agency of original jurisdiction 
(AOJ) provided a VCAA notice letter to the veteran in April 
2004, prior to the initial adjudication of the claim.  The 
VCAA letter notified the veteran of what information and 
evidence must be submitted by the veteran and what 
information and evidence would be obtained by the VA.  The 
letter stated that "[i]f there is any other evidence or 
information that you think will support your claim, please 
let us know."  The letter thus complied with all four 
requirements of Pelegrini.
 
To whatever extent the recent decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision.  A letter compliant with this notice 
was sent to the veteran in March 2006.  The veteran's claim 
was subsequently readjudicated in a supplemental statement of 
the case dated April 2007.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal, VA has received the veteran's 
service medical records.  The record also reflects that the 
veteran has had multiple examinations regarding her right 
ankle injury in conjunction with this claim.  It is noted 
that each examiner reviewed the veteran's medical history and 
reported the veteran's pertinent examination findings, 
including the range of motion test results, strength of the 
right ankle, and whether there was any pain, fatigue, 
weakness, or lack of endurance.  As such, the Board finds 
that the record is adequate for rating purposes, and no 
additional action in this regard is warranted.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been received.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).




ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a right ankle injury is denied.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


